C. WILLIAM BRADLEY, Judge Pro ' Tem.
On December 10, 1968, at approximately 7:00 p. m., a New Orleans Public Service bus, traveling toward Canal Street on St. Claude Avenue, and an automobile, traveling toward the river on Elysian Fields Avenue, collided at the intersection. Plaintiff, a guest passenger in the automobile, sued the bus driver, New Orleans Public Service, Inc., and the insurer of the vehicle in which plaintiff was a passenger. Judgment was rendered in favor of plaintiffs and against defendant New Orleans Public Service, Inc. From this judgment, New Orleans Public Service, Inc. appeals. We affirm.
*343The issues raised on appeal are the contributory negligence of the driver of the guest vehicle and the legal operation of contribution between in solido tort feasors.
The testimony of Caron, driver of the automobile, Armant, the passenger in the automobile, Jeansonne, a disinterested eyewitness, and Bowman, a disinterested witness, had the Caron vehicle crossing the intersection on a green light when its right of way was obstructed by the bus that had proceeded across the neutral ground and onto the right of way of the Caron vehicle even though a red light had barred its forward motion as it entered the neutral ground.
We find no manifest error in the trial court’s decision that the driver of the guest vehicle was not contributorily negligent. Discussion of the legal operation of contribution between in solido tort feasors is therefore unnecessary.
The judgment is affirmed.
Affirmed.